  Case 8:20-cv-00037-JVS-KES Document 23 Filed 05/27/20 Page 1 of 1 Page ID #:109

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00037JVS(KESx)                                                Date     May 27, 2020
 Title             Robert E Looney, Sr v Carrington Mortgage Services, LLC



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER RE SCHEDULING DATES

         The Court has read and considered the parties Rule 26(f) Report and sets the following dates:
                       Jury Trial                              September 7, 2021 at 8:30 a.m.
                         File Findings of Fact and Conclusions of Law by August 31, 2021
                       Final PreTrial Conference               August 23, 2021 at 11:00 a.m.
                         File PreTrial Documents not later than August 17, 2021
                         File motions in limine not later than July 26, 2021
                       Discovery Cut-off                       May 25, 2021
                       Expert Discovery Cut-off                June 7, 2021
                         Initial disclosure of Experts not later than April 8, 2021
                         Rebuttal disclosure of Experts not later than May 6, 2021
                       Law and Motion Cut-off                  July 19, 2021 at 1:30 p.m.
                          Motions to be filed and served not later than June 21, 2021
                       Last Day to Amend Pleadings or Add Parties August 4, 2020
                       Last Day to File Class Certification Motion January 22, 2021

       Counsel inform the Court that their selection for a settlement procedure pursuant to Local Rule
16-15 is ADR #3, private mediation. The Court orders that any settlement discussions shall be
completed not later than March 12, 2021. Counsel shall file a Joint Report of the parties regarding
outcome of settlement discussions, the likelihood of possible further discussions and any help the Court
may provide with regard to settlement negotiations not later than seven (7) days after the settlement
conference.
       The Court will not delay or bifurcate discovery.
       The Scheduling Conference set for June 1, 2020 at 10:30 a.m. is VACATED.


                                                                                                         :         0

                                                               Initials of Preparer         lmb



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                           Page 1 of 1
